Citation Nr: 1222696	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for azospermia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active duty from June 1998 to June 2004 and May 2009 and periods of inactive and active duty for training between 2005 and 2009.
 
This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for azospermia and assigned a noncompensable evaluation, effective June 17, 2004.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403  (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

The record reflects that the Veteran was last afforded a VA examination in January 2008.  At that time, the examiner reported that the Veteran's right testicle was descended and normal.  However, during his April 2012 Travel Board Hearing, the Veteran has testified that his right testicle has worsened since that time and has atrophied to the point of it being completely useless and is comparable to being removed.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing testicular atrophy).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, because the record shows that there has been a material change in the Veteran's service-connected azospermia disability since his last VA examination in January 2008, he should be afforded new VA examinations to determine the current severity of such condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA genitourinary examination to determine the current severity and all manifestations of service-connected azospermia.  The Veteran's claims file should be made available to the examiner prior to examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail. 

The examiner should note if the right testicle is atrophied, and whether it causes any impairment of function (if so, the functional impairment must be described in detail).  The examiner should also provide an opinion as to whether, if the Veteran's right testicle is atrophied, whether such atrophy is equivalent to its being removed or not having one at all.  A rationale should be provided for all opinions proffered. 

2.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought remains unfavorable to the Veteran, the Veteran and his representative should be issued a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


